Exhibit 10.12

 

PRODUCING BRANCH MANAGER RETENTION PROGRAM

 

Under The Legg Mason, Inc.

 

1996 Equity Incentive Plan, As Amended

 

The Compensation Committee of the Legg Mason, Inc. Board of Directors has
adopted this Producing Branch Manager Retention Program (the “Program”) under
the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended from time to time
(the “Plan”), in order to enhance the ability of Legg Mason Wood Walker,
Incorporated, a wholly owned subsidiary of Legg Mason, to attract and retain
producing branch managers. Under this Program, certain branch managers will be
granted Performance Units in the nature of deferred bonuses and retention
awards. Deferred bonuses will generally be payable six years after the close of
the fiscal year to which they relate. Retention awards will generally be payable
if the grantee remains employed by the Company as a producing branch manager for
a specific period of time. Deferred bonuses and retention awards may be payable
in cash or Legg Mason, Inc. common stock. This document sets out the terms and
conditions under which the Program will operate and the terms and conditions of
each deferred bonus and retention award granted under the Program. This
document, the Program and each deferred bonus and retention award are subject to
the applicable terms and conditions of the Plan.

 

1. Purpose – The purpose of the Program is to provide for the grant of
Performance Units that include deferred bonuses and retention awards for
producing branch managers that are designed to further enhance the ability of
Legg Mason Wood Walker, Incorporated to attract and retain producing branch
managers. The additional compensation payable to a producing branch manager for
remaining with the Company for a specified period is in addition to the
compensation provided for services rendered and is intended solely to encourage
producing branch managers to remain employed by the Company as producing branch
managers.

 

2. Definitions – As used herein, the following definitions shall apply:

 

(a) “Account” means a Branch Manager’s combined Interest Account and Phantom
Stock Account.

 

(b) “Board” means the Legg Mason, Inc. Board of Directors.

 

(c) “Branch Manager” means an employee who devotes all or a portion of his or
her working time to the management of a retail branch office of the Company and
who is classified by the Company as a branch manager. This definition excludes
any executive office/departmental personnel unless specifically included by
separate agreement.



--------------------------------------------------------------------------------

(d) “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan under
Section 3 thereof.

 

(e) “Company” means Legg Mason Wood Walker, Incorporated.

 

(f) “Credit Interest Rate” means the average of the twelve month end rates of
the Company’s credit interest rate paid during a Fiscal Year to the Company’s
cash reinvestment accounts.

 

(g) “Deferred Bonus” means a Performance Unit granted under the Program
consisting of a deferred bonus credited to an Eligible Branch Manager pursuant
to Section 4 of this document.

 

(h) “Disability” means a medically determinable physical or mental impairment
which, as determined by the Committee using such criteria as it establishes in
its sole and absolute discretion, will prevent the Branch Manager from
performing his or her usual duties or any other similar duties available in the
Company’s employ for a period of at least twelve (12) months.

 

(i) “Distribution Valuation Date” means (i) in the case of a distribution
following the death of a Branch Manager or the termination of a Branch Manager’s
employment as a result of Disability, the date that is ten (10) business days
before the applicable Payment Date; and (ii) in all other cases, April 25th (or,
if Legg Mason Common Stock is not traded on its principal exchange on that day,
the next following day on which Legg Mason Common Stock is traded on its
principal exchange) preceding the applicable Payment Date.

 

(j) “Dividend Payment Date” has the meaning specified in Section 6(d)(i).

 

(k) “Eligible Branch Manager” means a Branch Manager (i) who is employed in the
Company’s Private Client Group, (ii) who is classified by the Company as a
producing Branch Manager and is paid, in whole or in part, in accordance with
the Producing Branch Manager Compensation Schedule, (iii) who is not covered
under the Professional Branch Manager Retention Program during the applicable
Fiscal Year, and (iv) who is employed by the Company on the last day of the
Fiscal Year, or who terminated employment during the Fiscal Year by reason of
death, Disability or Retirement.

 

(l) “Fair Market Value” means an amount equal to the average of the closing
prices on the principal exchange on which Legg Mason Common Stock is traded for
the date on which the price is being determined (i.e., the Valuation Date,
Dividend Payment Date, Distribution Valuation Date or other specified date) and
the four (4) trading days immediately following the applicable date on which the
value is being determined or, if Legg Mason Common Stock is not then traded on
an exchange, such amount as is determined by the Committee, in its discretion,
using any reasonable method of valuation. Any decline in the actual trading
price of Legg Mason Common Stock during the five (5) day pricing period shall be
the sole risk of the Branch Manager.

 

2



--------------------------------------------------------------------------------

(m) “Fiscal Year” means the fiscal year of the Company, which, as of the date
the Program is adopted, is the 12 month period beginning April 1 and ending
March 31. References herein to any certain Fiscal Year will refer to the Fiscal
Year ended on the March 31 of the year specified in such references.

 

(n) “Formula Compensation” means the Legg Mason Branch Manager Bonus for a
Branch Manager for a Fiscal Year calculated on the Branch Manager Worksheet
provided to the Branch Manager by the Company.

 

(o) “Interest Account” means the investment account established for Deferred
Bonuses and Retention Awards pursuant to the Program as described in Section
5(a) and Section 6(c) of this document.

 

(p) “Legg Mason” means Legg Mason, Inc., a Maryland Corporation.

 

(q) “Legg Mason Common Stock” means shares of common stock, $.10 par value per
share, of Legg Mason, Inc.

 

(r) “Legg Mason Share Units” or “Share Units” means units that are economically
equivalent to, but are not actual, shares of Legg Mason Common Stock.

 

(s) “Payment Date” the date a Branch Manager receives a payment from Legg Mason
pursuant to the Program.

 

(t) “Performance Unit” means an award granted pursuant to Section 11 of the
Plan. Performance Units granted under the Program will consist of Deferred
Bonuses and Retention Awards.

 

(u) “Phantom Stock Account” means the investment account established for
Deferred Bonuses and Retention Awards pursuant to the Program as described in
Section 5(a) and Section 6(d) of this document.

 

(v) “Producing Branch Manager Compensation Schedule” means the Producing Branch
Manager Compensation Schedule that is in effect at the Company for a particular
Fiscal Year.

 

(w) “Program” means the Producing Branch Manager Retention Program, the terms
and conditions of which are contained in this document, pursuant to which Legg
Mason will grant Deferred Bonuses and Retention Awards to Eligible Branch
Managers under the Plan.

 

(x) Retention Award” means a Performance Unit granted under the Program that is
designed to assist the Company in retaining Eligible Branch Managers. The value
of a Retention Award is based on Formula Compensation for a Fiscal Year in
excess of certain thresholds established by the Committee. The right to receive
payments under a Retention Award is based the continued employment of a Branch
Manager for a specific period of time.

 

3



--------------------------------------------------------------------------------

(y) “Retirement” means a Branch Manager’s termination of employment with the
Company (i) on or after age sixty-five (65); or (ii) at any time when the sum of
the Branch Manager’s age at termination of employment and his or her years of
service with the Company equals at least seventy (70).

 

(z) “Tier I Deferred Bonus Percentage” means, in the case of an Eligible Branch
Manager whose Formula Compensation exceeds the Tier I Threshold but does not
exceed the Tier II Threshold, the percentage (as specified in the Producing
Branch Manager Compensation Schedule) of Formula Compensation for the Fiscal
Year that is subject to deferral.

 

(aa) “Tier II Deferred Bonus Percentage” means, in the case of an Eligible
Branch Manager whose Formula Compensation exceeds the Tier II Threshold, the
percentage (as specified in the Producing Branch Manager Compensation Schedule)
of Formula Compensation for the Fiscal Year that is subject to deferral.

 

(bb) “Tier I Retention Award Percentage” means, in the case of an Eligible
Branch Manager whose Formula Compensation exceeds the Tier I Threshold but does
not exceed the Tier II Threshold, the retention percentage specified in the
Producing Branch Manager Compensation Schedule that is to be applied in
calculating the amount of the Retention Award to be credited to the Account of
such Eligible Branch Manager for that Fiscal Year.

 

(cc) “Tier II Retention Award Percentage” means, in the case of an Eligible
Branch Manager whose Formula Compensation exceeds the Tier II Threshold, the
retention percentage specified in the Producing Branch Manager Compensation
Schedule that is to be applied in calculating the amount of the Retention Award
to be credited to the Account of such Eligible Branch Manager for that Fiscal
Year.

 

(dd) “Tier I Threshold” means for any Fiscal Year the amount of compensation
specified in the Producing Branch Manager Compensation Schedule for that Fiscal
Year as the amount of compensation above which (i) a portion of the Branch
Manager’s compensation for that Fiscal Year will be subject to deferral, and
(ii) the Branch Manager will be eligible for a Retention Award.

 

(ee) “Tier II Threshold” means for any Fiscal Year the amount of compensation
specified in the Producing Branch Manager Compensation Schedule for that Fiscal
Year as the amount of compensation above which (i) a higher portion of the
Branch Manager’s compensation for that Fiscal Year will be subject to deferral,
and (ii) a Branch Manager’s Retention Award for that Fiscal Year will be
computed using the higher Tier II Retention Award Percentage.

 

(ff) “Valuation Date” means May 15th of each year (beginning with May 15, 2005)
or, if that day is not a day on which Legg Mason Common Stock is traded on the
principal exchange on which it is regularly traded, the next following trading
day.

 

3. Program Participation – Eligible Branch Managers shall become participants in
the Program on the last day of the first Fiscal Year during which they become an
Eligible Branch Manager. In order to receive a Deferred Bonus or a Retention
Award for any Fiscal Year during which the Eligible Branch Manager was employed,
the Branch Manager must

 

4



--------------------------------------------------------------------------------

be an Eligible Branch Manager, and if the employment of a Branch Manager
terminates during a Fiscal Year by reason of the Branch Manager’s death,
Disability or Retirement, the Branch Manager may be entitled to a prorated
Deferred Bonus and Retention Award for such Fiscal Year (determined in
accordance with Section 4).

 

If a Branch Manager ceases to be an Eligible Branch Manager (e.g., because he or
she ceases to be classified as a Producing Branch Manager by the Company), but
remains in the employ of the Company, the Branch Manager will continue to
participate in the Program, but only with respect to amounts previously credited
to the Branch Manager’s Account. If a Branch Manager ceases to be an Eligible
Branch Manager, the value of the Account shall continue to be credited with
earnings pursuant to Section 6 (subject to the forfeiture provisions of Section
7), but no further Deferred Bonuses or Retention Awards will be credited to the
Account with respect to any subsequent periods.

 

4. Deferred Bonuses and Retention Awards –

 

(a) Deferred Bonuses – As of the end of each Fiscal Year, Legg Mason will credit
the amount specified in either clause (i) or (ii) below, as applicable, to the
Account of each Eligible Branch Manager whose Formula Compensation for that
Fiscal Year exceeds the Tier I Threshold for that Fiscal Year:

 

(i) Tier I Deferred Bonus Amount – For Eligible Branch Managers whose Formula
Compensation for that Fiscal Year exceeds the Tier I Threshold but does not
exceed the Tier II Threshold, the product of (X) the Branch Manager’s Formula
Compensation for that Fiscal Year and (Y) the Tier I Deferred Bonus Percentage
for that Fiscal Year.

 

(ii) Tier II Deferred Bonus Amount – For Eligible Branch Managers whose Formula
Compensation for that Fiscal Year exceeds the Tier II Threshold, the product of
(X) the Branch Manager’s Formula Compensation for that Fiscal Year and (Y) the
Tier II Deferred Bonus Percentage for that Fiscal Year.

 

The Deferred Bonus credited to the Account of an Eligible Branch Manger shall be
part of (and subtracted from) the Branch Manager’s Formula Compensation for the
Fiscal Year, with payment of such amount deferred in accordance with the
provisions of the Program (instead of being paid to the Branch Manger as current
cash compensation).

 

(b) Retention Awards – As an incentive for Branch Managers to continue their
employment with the Company, as of the end of each Fiscal Year, Legg Mason will
credit the amount specified in either clause (i) or (ii) below, as applicable,
to the Account of each Eligible Branch Manager whose Formula Compensation for
that Fiscal Year exceeds the Tier I Threshold for that Fiscal Year:

 

(i) Tier I Retention Award Amount – For Eligible Branch Managers whose Formula
Compensation for that Fiscal Year exceeds the Tier I Threshold but does not
exceed the Tier II Threshold, the product of (X) the Branch Manager’s Formula
Compensation for that Fiscal Year and (Y) the Tier I Retention Award Percentage
for that Fiscal Year.

 

5



--------------------------------------------------------------------------------

(ii) Tier II Retention Award Amount – For Eligible Branch Managers whose Formula
Compensation for that Fiscal Year exceeds the Tier II Threshold, the product of
(X) the Branch Manager’s Formula Compensation for that Fiscal Year and (Y) the
Tier II Retention Award Percentage for that Fiscal Year.

 

(c) Allocation of Deferred Bonuses and Retention Awards – Deferred Bonuses and
Retention Awards which the Branch Manager elects to invest in the Phantom Stock
Account will be allocated as of the first Valuation Date following the close of
the Fiscal Year to which the Deferred Bonus and Retention Award relates.

 

(d) Allocation in Case of Death, Disability or Retirement – If the employment of
an Eligible Branch Manager terminates during a Fiscal Year by reason of the
Branch Manager’s death, Disability or Retirement, the Branch Manager may be
entitled to prorated Deferred Bonuses and/or Retention Awards for such Fiscal
Year. Such proration shall be made by:

 

(i) multiplying the Tier I Threshold and the Tier II Threshold for that Fiscal
Year by a fraction, the numerator of which is the number of calendar days during
the Fiscal Year during which the Branch Manager was employed by the Company and
the denominator of which is 365; and

 

(ii) applying such adjusted thresholds to the Branch Manager’s actual Formula
Compensation for that Fiscal Year as of the last day of the month during which
the Branch Manager terminated employment.

 

5. Establishment of Branch Manager Accounts

 

(a) Account Established for Each Eligible Branch Manager – An individual Account
shall be established on the books of Legg Mason in the name of each Eligible
Branch Manager, for the purpose of accounting for Deferred Bonuses and Retention
Awards credited to the Branch Manager, and to account for investment adjustments
made pursuant to Section 6. A separate sub-account shall be established with
respect to Deferred Bonuses and Retention Awards credited for each Fiscal Year
(to which Deferred Bonuses and Retention Awards for the Fiscal Year and any
investment adjustments made pursuant to Section 6 shall be credited). Other
sub-accounts may be established as the Committee or Legg Mason deems appropriate
to properly implement the provisions of the Program.

 

(b) Account Statements - As soon as practicable after the Valuation Date, Legg
Mason shall provide each Eligible Branch Manager who has a balance in his or her
Account with a statement showing the Deferred Bonuses and Retention Awards
credited to his or her Account with respect to each Fiscal Year, the manner in
which Deferred Bonuses and Retention Awards for a particular Fiscal Year are
deemed to be invested, the date on which the Branch Manager is scheduled to vest
in the Retention Award (and any investment adjustments thereon made pursuant to
Section 6) for each Fiscal Year, and such other information as the Committee
shall deem relevant.

 

6



--------------------------------------------------------------------------------

6. Investment of Deferred Bonuses and Retention Awards

 

(a) Phantom Stock or Interest Credit – For investment purposes, Deferred Bonuses
and Retention Awards credited to a Branch Manager’s Account for a Fiscal Year
shall be allocated to, and accrue in, either the Phantom Stock Account or
Interest Account.

 

(b) Investment Designation – Subject to such limitations, rules and procedures
as may from time to time be imposed by the Committee, each Eligible Branch
Manager shall elect annually, prior to the end of each Fiscal Year, on a form
prescribed by the Committee, whether any Deferred Bonus and Retention Awards for
such Fiscal Year shall be allocated to, and accrue in, the Interest Account or
the Phantom Stock Account. Once an election has been made for a particular
Fiscal Year, it may not be changed. Except as provided above, a separate
election may be made with respect to each Fiscal Year and shall apply to both
Deferred Bonuses and Retention Awards credited for such Fiscal Year. Except as
the Committee shall otherwise determine, any investment election with respect to
the Deferred Bonuses and Retention Awards for a Fiscal Year shall apply to the
Deferred Bonuses and Retention Awards for each following Fiscal Year unless and
until a new investment election is filed with the Committee. In the event the
Committee does not receive an initial investment election, or it receives an
investment election which it deems to be incomplete, unclear, not in accordance
with procedures established by the Committee, or otherwise improper, the Branch
Manager’s existing investment election then in effect (which may include the
investment election under the Legg Mason Wood Walker, Incorporated Producing
Branch Manager Retention Plan) shall remain in effect, unless the Committee
provides for, and permits, corrective action. If there is no existing investment
election, or, if after the expiration of any opportunity provided for corrective
action, the Committee still possesses incomplete investment instructions, the
Branch Manager shall be deemed to have designated that any non-directed Deferred
Bonuses and Retention Awards be allocated to the Interest Account.

 

(c) Interest Account – Legg Mason will establish an Interest Account on its
books and records for the benefit of the Branch Manager and shall credit such
Interest Account with the Deferred Bonuses and Retention Awards allocated to the
Interest Account. As of the last day of each Fiscal Year commencing with Fiscal
Year 2005, the balance of a Branch Manager’s Interest Account (as determined
prior to the allocation of any Deferred Bonus and Retention Awards for such
Fiscal Year) shall be credited by Legg Mason with an amount equal to one year’s
interest based on the Credit Interest Rate. Deferred Bonuses and Retention
Awards which the Branch Manager elects to invest in the Interest Account will be
allocated as of March 31 of the Fiscal Year to which the Deferred Bonus and
Retention Award relates (but will not be included for purposes of determining
the amount of interest allocated for such Fiscal Year).

 

(d) Phantom Stock Account – All Deferred Bonuses and Retention Awards for a
Fiscal Year that are allocated to the Phantom Stock Account for that Fiscal Year
shall be deemed converted into Legg Mason Share Units. Legg Mason will establish
a Phantom Stock Account on its books and records for the benefit of the Branch
Manager and shall credit such Phantom Stock Account with the amount of Share
Units resulting from the conversion of

 

7



--------------------------------------------------------------------------------

the Deferred Bonuses and Retention Awards. The number of Share Units into which
such Deferred Bonus and Retention Award shall be converted (calculated to four
decimal places) will be determined as of the first Valuation Date following the
Fiscal Year to which the Deferred Bonuses and Retention Awards relate and will
be equal to the amount of the Deferred Bonuses and Retention Awards for the
Fiscal Year divided by the Fair Market Value of a share of Legg Mason Common
Stock on such Valuation Date. The conversion of Deferred Bonuses and Retention
Awards into Legg Mason Share Units will be made by Legg Mason as soon as
administratively practicable after the first Valuation Date following the Fiscal
Year to which the Deferred Bonuses and Retention Awards relate.

 

(i) Adjustment to Phantom Stock Account upon Dividend by Legg Mason – If, prior
to a Payment Date, Legg Mason pays any dividend (other than in Legg Mason Common
Stock) on its Common Stock, or makes any distribution (other than in Legg Mason
Common Stock) with respect thereto, the Branch Manager’s Phantom Stock Account
will be credited with a number of additional Share Units determined by dividing
the amount of the dividend or other distribution allocable to the Share Units
already credited to the Phantom Stock Account as of the record date for the
dividend or distribution, by 95% of the Fair Market Value of a share of Legg
Mason Common Stock on the payment date for the dividend or distribution (the
“Dividend Payment Date”). Amounts to be credited under this subsection 6(d)(i)
will be credited as soon as administratively practicable after the applicable
Dividend Payment Date.

 

(ii) Adjustment to Phantom Stock Account upon Certain Events – In the event
that, prior to a Payment Date, the number of outstanding shares of Legg Mason
Common Stock is changed by reason of a stock split, stock dividend, combination
of shares or recapitalization, or Legg Mason Common Stock is converted into or
exchanged for other shares as a result of a merger, consolidation, sale of
assets or other reorganization or recapitalization, the number of Share Units
then credited to a Branch Manager’s Phantom Stock Account will be appropriately
adjusted so as to reflect such change (based upon the best estimate of Legg
Mason as to relative values).

 

(iii) Rights as LMI Stockholder – Neither the allocation of a Deferred Bonus or
Retention Award to the Phantom Stock Account, nor any other provision of the
Plan, shall confer or be construed as conferring upon a Branch Manager any
rights as a stockholder of Legg Mason or any right to have access to the books
and records of Legg Mason or any affiliate or subsidiary.

 

7. Vesting; Forfeiture of Account –

 

(a) Vesting of Deferred Bonus – The Deferred Bonus for each Fiscal Year shall be
fully vested at all times.

 

(b) Vesting of Retention Award – The Retention Award is designed to encourage a
Eligible Branch Manager to remain employed by the Company. The Retention Award
for each Fiscal Year is subject to a six year “class year” vesting schedule;
that is, the Retention Award for a particular Fiscal Year (together with any
related investment adjustments thereto) shall vest if the Branch Manager remains
continuously employed by the Company

 

8



--------------------------------------------------------------------------------

through the last day of the sixth (6th) Fiscal Year following the Fiscal Year to
which the Retention Award relates. If a Branch Manager’s employment with the
Company terminates for any reason (whether involuntary or voluntary and whether
with or without cause) other than death, Disability or Retirement on or before
the last day of the sixth Fiscal Year following the Fiscal Year to which the
Retention Award relates, the portion of the Branch Manager’s Interest Account
and Phantom Stock Account that relates to such non-vested Retention Award (and
the related investment adjustments thereto) shall be forfeited in their
entirety.

 

(c) Retirement, Death or Disability – A Branch Manager shall become fully (100%)
vested in the portion of his or her Account consisting of Retention Awards (and
investment adjustments thereto) upon Retirement, death or Disability. However,
the distribution (and potential forfeiture) of such portion of the Account to a
retired Branch Manager shall be conditioned upon his or her continued compliance
with the provisions of Section 10.

 

(d) Forfeitures – Forfeited amounts (including amounts forfeited pursuant to
Section 10) shall revert to Legg Mason and will not be allocated to other Branch
Managers.

 

8. Distributions –

 

(a) Stated Time – Except for cases of Retirement, Disability or death during
employment or following Retirement, and subject to the terms and conditions of
the Program and the Plan, distributions of the Deferred Bonus and Retention
Award credited to a Branch Manager’s Account (together with any investment
adjustments made pursuant to Section 6 with respect to such Deferred Bonus and
Retention Award) shall be made within seventy-five (75) days after the last day
of the sixth (6th) Fiscal Year following the Fiscal Year to which the Deferred
Bonus and Retention Award relates.

 

(b) Retirement – In the event a Branch Manager’s employment with the Company
terminates as a result of Retirement, distribution of the Branch Manager’s
remaining Account (including any prorated Deferred Bonus and Retention Award to
which the Branch Manager may be entitled for the Fiscal Year pursuant to Section
4) shall be made, subject to the terms and conditions of the Program and the
Plan, within seventy-five (75) days after the close of the Fiscal Year following
the Fiscal Year in which the Branch Manager retired, unless distribution of
benefits is forfeited pursuant to Section 10.

 

(c) Disability of Branch Manager – In the event a Branch Manager’s employment
with the Company terminates as a result of the Branch Manager’s Disability, all
amounts in the Branch Manager’s Account (including any prorated Deferred Bonus
and Retention Award to which the Branch Manager may be entitled for the Fiscal
Year pursuant to Section 4) shall be paid, subject to the terms and conditions
of the Program and the Plan, within seventy-five (75) days following the later
of (i) the date on which the Branch Manager’s employment terminated and (ii) the
date the Committee determines that the Branch Manager’s employment terminated as
a result of the Branch Manager’s Disability. The Committee, in its sole
discretion, may determine that a Branch Manager has a Disability and that the
Branch Manager’s employment with the Company terminated as a result of such
Disability at any time before, at the time of, or after the Branch Manager’s
termination of employment.

 

9



--------------------------------------------------------------------------------

(d) Death –

 

(i) Death During Employment – If a Branch Manager’s employment with the Company
terminates as a result of the Branch Manager’s death, all amounts in the Branch
Manager’s Account (including any prorated Deferred Bonus and Retention Award to
which the Branch Manager may be entitled for the Fiscal Year pursuant to Section
4) shall be paid to the Branch Manager’s beneficiary (as determined pursuant to
Section 8(d)(iii)) within seventy-five (75) days following the date of the
Branch Manager’s death.

 

(ii) Death Following Retirement – In the event of a Branch Manager’s death
subsequent to the date of the Branch Manager’s Retirement and at a time during
which the Branch Manager’s remaining Account under the Program has not been
distributed, all amounts then remaining in the Branch Manager’s Account shall be
paid to the Branch Manager’s beneficiary (as determined pursuant to Section
8(d)(iii)) within seventy-five (75) days following Committee’s receipt of
written notification of the Branch Manager’s death.

 

(iii) Designation of Beneficiary – Each Branch Manager from time to time may
designate, on such form as the Committee may prescribe from time to time, any
person or persons (who may be named contingently or successively) to receive any
amount payable under the Program upon or after his or her death, and such
designation may be changed from time to time by the Branch Manager by filing a
new designation with the Committee. Each designation will revoke all prior
designations by the Branch Manager, shall be on a form prescribed by the
Committee, and will be effective only when filed in writing with the Committee
during the Branch Manager’s lifetime. In the absence of a valid beneficiary
designation, or if, at the time any amount is payable to a Branch Manager or
beneficiary, there is no living beneficiary eligible to receive the payment that
has been validly named by the Branch Manager, then Legg Mason shall pay any such
amount to the Branch Manager’s surviving spouse (if the Branch Manager was
legally married at the time of his or her death) or if there is no surviving
spouse, to the Branch Manager’s estate. In determining the existence or identity
of anyone entitled to payment, the Committee may rely conclusively upon
information supplied by the personal representative of the Branch Manager’s
estate. In the event of a lack of adequate information having been supplied to
the Committee, or in the event that any question arises as to the existence or
identity of anyone entitled to receive a payment as aforesaid, or in the event
that a dispute arises with respect to any such payment, or in the event that a
beneficiary designation conflicts with applicable law, or in the event the
Committee is in doubt for any other reason as to the right of any person to
receive a payment as beneficiary then, notwithstanding the foregoing, Legg
Mason, in its sole discretion, may, in complete discharge, and without liability
for any tax or other consequences which might flow therefrom: (i) distribute the
payment to the Branch Manager’s estate, (ii) retain such payment, without
liability for interest, until the rights thereto are determined, or (iii)
deposit the payment into any court of competent jurisdiction.

 

9. Form of Distribution –

 

(a) Interest Account – The portion allocable to a Branch Manager’s Interest
Account shall be distributed in cash.

 

10



--------------------------------------------------------------------------------

(b) Phantom Stock Account – The portion allocable to a Branch Manager’s Phantom
Stock Account shall be distributed in whole shares of Legg Mason Common Stock as
described below, based on the Fair Market Value of Legg Mason Common Stock on
the Distribution Valuation Date. Whole Share Units to be distributed within a
Branch Manager’s Phantom Stock Account will be converted into shares of Legg
Mason Common Stock on a one-for-one basis. The portion of a Branch Manager’s
Phantom Stock Account that represents fractional Share Units and thus cannot be
converted into whole shares of Legg Mason Common Stock shall be distributed in
cash. Any decline in the actual trading price of Legg Mason Common Stock during
the period between the Distribution Valuation Date and the applicable Payment
Date, as well as any brokerage commissions, fees or other charges incurred by a
Branch Manager in connection with the disposition of any shares of Legg Mason
Common Stock that are distributed to the Branch Manager, shall be the sole risk
and responsibility of the Branch Manager.

 

10. Non-Compete – If a retired Branch Manager engages in competition with the
Company prior to the date of a distribution, the portion of the Branch Manager’s
Account attributable to Retention Awards (including any investment adjustments
made pursuant to Section 6 with respect to such Retention Awards) shall be
forfeited in its entirety. Forfeited amounts shall revert to Legg Mason and will
not be allocated to other Branch Managers.

 

(a) For purpose of this Section, a Branch Manager shall be deemed to have
“engaged in competition” with the Company if he or she:

 

(i) discloses the names of or otherwise identifies any of the Company’s
customers to any person, firm, corporation, association, or other entity which
provides products or services that are similar to those provided by the Company;

 

(ii) discloses to any person, firm, corporation, association, or other entity
any information regarding the Company’s general business practices or
procedures, methods of sale, list of products, personnel information or any
other information concerning the Company’s business;

 

(iii) owns, manages, operates, controls, is employed by, acts as an agent for,
participates in or is connected in any manner with the ownership, management,
operation or control of any firm, corporation, association or other entity which
is engaged in businesses which are or may be competitive to the business of the
Company; provided, further, that this restrictive covenant shall encompass the
State of Maryland and any other states where the Company is engaged in business,
and every city, county, and other political subdivision of such states; or

 

(iv) solicits or calls, either by himself or at his or her direction has any
other person or firm solicit or call, any of the customers of the Company on
whom the Branch Manager called, with whom the Branch Manager became acquainted,
or of whom the Branch Manager learned of during his or her employment by the
Company.

 

(b) The determination of whether a Branch Manager has violated the terms of
Section 10(a) shall be made by the Committee, in its sole and absolute
discretion, and the determination of the Committee shall be final, conclusive
and binding upon both the Branch Manager (or any person or entity claiming
through the Branch Manager) and Legg Mason.

 

11



--------------------------------------------------------------------------------

(c) As a condition precedent to any distribution, the Committee may require a
certificate from the Branch Manager certifying that he or she has not violated
any of the provisions of Section 10(a).

 

(d) It is the intention of Legg Mason and the Branch Managers that this Section
be given the broadest protection allowed by law with regard to the restrictions
herein contained. Each restriction set forth in this Section shall be construed
as a condition separate and apart from any other restriction or condition. To
the extent that any restriction contained in this Section is determined by any
court of competent jurisdiction to be unenforceable by reason of it being
extended for too great a period of time, or as encompassing too large a
geographic area, or over too great a range of activity, or any combination of
these elements, then such restriction shall be interpreted to extend only over
the maximum period of time, geographic area, and range of activities which the
court deems reasonable and enforceable.

 

(e) In the event a Branch Manager desires a ruling as to the potential
application of this Section, he may request a ruling from the Committee in
accordance with Section 16.

 

(f) If the Committee in its discretion determines that an activity otherwise
described herein would not be injurious to the Company, it may waive the
application of this Section to such activity, which waiver shall be binding upon
the Branch Manager and Legg Mason. The Committee shall exercise such discretion
in a uniform, nondiscriminatory manner.

 

11. Withholding Taxes – Amounts payable under the Plan shall be subject to such
deductions or withholding as may be required by law. Notwithstanding anything
herein to the contrary, Legg Mason may delay any distribution under the Plan
until the recipient of the distribution has separately provided for the payment
of any required withholding taxes with respect to the distribution by check or
other method approved by the Committee in its sole discretion. Legg Mason, to
the extent permitted or required by law, shall have the right (i) to deduct any
federal, state or local taxes of any kind required by law to be withheld with
respect to any taxable event under the Program from any amount payable hereunder
or from any commission or other payment (including salary or bonus) otherwise
due to a Branch Manager from Legg Mason or the Company, and (ii) to retain or
sell without notice a sufficient number of shares of Legg Mason Common Stock to
be issued to such Branch Manager (or any other person entitled to receive the
payment due a Branch Manager) to cover any such taxes.

 

12. Assignment of Benefits – No amount payable, or other right or benefit, under
the Plan will, except as otherwise specifically provided by the terms of this
document, the Plan or by applicable law, be subject to sale, assignment,
transfer, pledge, encumbrance, attachment, garnishment or levy prior to
distribution to a Branch Manager. Since the Plan is intended to be a
non-qualified, unfunded plan that is not subject to the Employment Retirement
Income Security Act of 1974, as amended, payments under the Plan (including
payments under the Program) will not be subject to the provisions of any
qualified domestic relations order (as defined under the Internal Revenue Code
of 1986, as amended) applicable to a Branch Manager’s Account.

 

12



--------------------------------------------------------------------------------

13. Right to Offset – Notwithstanding any provision herein to the contrary, any
distribution payable under the Plan (including under the Program) may be used,
at the discretion of the Committee and subject to compliance with applicable
law, to offset any debt owed by a Branch Manager to the Company at the date such
distribution would otherwise be paid. Legg Mason may withhold distributions
payable under the Plan (including distributions under the Program) to offset any
debts or other liabilities owed by a Branch Manager to Legg Mason or the
Company. If Legg Mason is aware of any errors, loans outstanding, or outstanding
or pending liabilities of a Branch Manager, Legg Mason may withhold
distributions under the Plan (including distributions under the Program) until
such time as the liabilities are satisfied or Legg Mason has determined that an
outstanding or pending liability no longer exists.

 

14. Unfunded Nature of The Plan – Legg Mason will not be required to purchase,
hold or dispose of any investments with respect to amounts credited to the
Account of any Branch Manager participating in the Program. A Branch Manager has
no interest in the Account or in any investments Legg Mason may purchase with
such amounts, except as a general, unsecured creditor of Legg Mason.

 

The Program at all times shall be entirely unfunded. The Branch Manager’s
Account (including the Interest Account and Phantom Stock Account) is merely a
record for measuring and determining the amount of Deferred Bonuses and
Retention Awards to be paid by Legg Mason to, or with respect to, the Branch
Manager under the Program, and such Account shall be established solely for such
bookkeeping purposes. Legg Mason shall not be required to segregate any funds or
other assets to be used for payment of benefits under the Program. The Branch
Manager’s Account shall not be, or be considered as evidence of the creation of,
a trust fund, an escrow or any other segregation of assets for the benefit of
the Branch Manager or any beneficiary of the Branch Manager. There is no
guaranty of benefit payments to the Branch Manager.

 

The obligation of Legg Mason to make the payments under the Program is an
unsecured contractual obligation only, and neither the Branch Manager nor any
beneficiary of the Branch Manager shall have any beneficial or preferred
interest by way of trust, escrow, lien or otherwise in and to any specific
assets or funds. The Branch Manager and each beneficiary of the Branch Manager
shall look solely to the general credit of Legg Mason for satisfaction of any
obligations due or to become due under the Program.

 

Should Legg Mason elect to make contributions to a trust (hereinafter referred
to as the “Trust”) to assist Legg Mason in paying the benefits which may accrue
hereunder, the amounts contributed shall be used to purchase the deemed
investments under Section 6, subject to application of the provisions of this
Section 14 to the actual investments. However, contributions to the Trust shall
not reduce or otherwise affect Legg Mason’s liability to pay benefits under the
Program (which benefits may be paid from the Trust or from Legg Mason’s general
assets, in the discretion of Legg Mason), except that Legg Mason’s liability
shall be reduced by actual benefit payments from the Trust (and the Account
shall be appropriately adjusted to reflect such payments). If any such
investments, or any contributions

 

13



--------------------------------------------------------------------------------

to the Trust, are made by Legg Mason, such investments shall have been made
solely for the purpose of aiding Legg Mason in meeting its obligations under the
Program, and, except for actual contributions to the Trust, no trust or trust
fund is intended. To the extent that Legg Mason does, in its discretion,
purchase or hold any such investments (other than through contributions to the
Trust), Legg Mason will be named sole owner of all such investments and of all
rights and privileges conferred by the terms of the instruments or certificates
evidencing such investments. Nothing stated herein will cause such investments,
or the Trust, to form part of the Account, or to be treated as anything but the
general assets of Legg Mason, subject to the claims of its general creditors,
nor will anything stated herein cause such investments, or the Trust, to
represent the vested, secured or preferred interest of the Branch Manager. Legg
Mason shall have the right at any time to use such investments not held in the
Trust in the ordinary course of its business. Neither the Branch Manager nor any
of his or her beneficiaries shall at any time have any interest in the Account
or the Trust or in any such investments, except as a general, unsecured creditor
of Legg Mason to the extent of the Deferred Bonuses and Retention Awards which
are the subject of the Program.

 

15. Effect on Employment Rights And Other Benefit Programs – Neither
participation in nor any of the provisions of the Program shall give the Branch
Manager any right to be retained in the employment of the Company. The Program
shall not be construed as a contract of employment. Legg Mason and the Company
maintain an employment-at-will policy. As an employee at will, the Branch
Manager is free to end his or her employment with the Company at any time for
any reason or no reason, the Company is free to end the employment with a Branch
Manager at any time for any reason or no reason. Furthermore, the Company may
end at any time a Branch Manager’s employment as a Branch Manager or a producing
Branch Manager. In the event a Branch Manager is no longer employed as a Branch
Manager or otherwise ceases to be an Eligible Branch Manager, the Branch Manager
will no longer be entitled to Deferred Bonuses and Retention Awards pursuant to
the Program. However, as long as a Branch Manager continues to be employed in
good standing by the Company, the Branch Manager shall continue to be entitled
to the Deferred Bonuses and Retention Awards previously credited to the Branch
Manager’s Account under the Program. The Program is in addition to, and not in
lieu of, any other employee benefit plan or program in which the Branch Manager
may be or become eligible to participate by reason of employment with the
Company, and the timing of receipt of benefits hereunder shall have no effect on
contributions to or benefits under such other plans or programs except as the
provisions hereof and of each such plan or program may specify.

 

16. Administration – The Committee, as constituted from time to time, shall have
full power to interpret, construe and administer the Program, including
authority to determine any dispute or claim with respect thereto. The
determination of the Committee in any matter within the powers and discretion
granted to it under the Plan, made in good faith, shall be binding and
conclusive upon Legg Mason, the Branch Manager and all other persons having any
right or benefit hereunder. The Program is in all respects subject to the
applicable terms of the Plan.

 

17. Paperless Communications – Notwithstanding anything contained herein to the
contrary, the Committee from time to time may establish uniform procedures
whereby with respect to any or all instances herein where a writing is required,
including, but not limited

 

14



--------------------------------------------------------------------------------

to any required written notice, election, consent, authorization, instruction,
direction, designation, request or claim, communication may be made by any other
means designated by the Committee, including by paperless communication, and
such alternative communication shall be deemed to constitute a writing to the
extent permitted by applicable law, provided that such alternative communication
is carried out in accordance with such procedures in effect at such time.

 

18. Arbitration – As a condition precedent to the crediting and receipt of
Deferred Bonuses and Retention Awards under the Plan, each Branch Manager agrees
that any controversy or dispute arising under the Plan which cannot be resolved
by the Committee shall be submitted for arbitration upon demand of either party
in accordance with the rules of the National Association of Securities Dealers,
Inc. or the New York Stock Exchange, Inc.

 

19. Controlling Law – The Program and this document shall be construed, and the
legal relations between the parties in connection with any dispute relating to
the Plan shall be determined, in accordance with the laws of the State of
Maryland; provided, however, that employment laws (including wage and hour laws)
shall be based on the law of the jurisdiction in which the Branch Manager is
employed.

 

20. Amendment or Termination – Legg Mason reserves the right to amend or
terminate the Program at any time. Any such amendment or termination shall be by
action of the Committee.

 

21. Effect of Amendment or Termination – No amendment or termination of the
Program shall directly or indirectly affect the rights of any Branch Manager (or
the branch Manager’s designated beneficiary) to payment of the amount in his or
her Account, to the extent that such amount was payable under the terms of the
Plan prior to the effective date of such amendment or termination.

 

15